        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Mildred Lorraine Morales, in              Act; Unruh Civil Rights Act
14     individual and representative
       capacity as trustee of The Lawrence
15     & Mildred Lorraine Morales, 1987
       Trust;
16     Ding Sheng Investment
       Corporation, a California
17     Corporation; and Does 1-10,

18               Defendants.

19
20         Plaintiff Scott Johnson complains of Mildred Lorraine Morales, in

21   individual and representative capacity as trustee of The Lawrence & Mildred

22
     Lorraine Morales, 1987 Trust; Ding Sheng Investment Corporation, a

23   California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:

24
25
       PARTIES:

26     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

27   level C-5 quadriplegic. He cannot walk and also has significant manual

28
     dexterity impairments. He uses a wheelchair for mobility and has a specially


                                            1

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 2 of 8




 1   equipped van.
 2     2. Defendant Mildred Lorraine Morales, in individual and representative
 3   capacity as trustee of The Lawrence & Mildred Lorraine Morales, 1987 Trust,
 4   owned the real property located at or about 3691 El Camino Real, Palo Alto,
 5   California, between March 2018 and April 2019.
 6     3. Defendant Mildred Lorraine Morales, in individual and representative
 7   capacity as trustee of The Lawrence & Mildred Lorraine Morales, 1987 Trust,
 8   owns the real property located at or about 3691 El Camino Real, Palo Alto,
 9   California, currently.
10     4. Defendant Ding Sheng Investment Corporation owned Hong Kong
11   Restaurant located at or about 3691 El Camino Real, Palo Alto, California,
12   between March 2018 and April 2019.
13     5. Defendant Ding Sheng Investment Corporation owns Hong Kong
14   Restaurant (“Restaurant”) located at or about 3691 El Camino Real, Palo Alto,
15   California, currently.
16     6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein,
21   including Does 1 through 10, inclusive, is responsible in some capacity for the
22   events herein alleged, or is a necessary party for obtaining appropriate relief.
23   Plaintiff will seek leave to amend when the true names, capacities,
24   connections, and responsibilities of the Defendants and Does 1 through 10,
25   inclusive, are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 3 of 8




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 4   of action, arising from the same nucleus of operative facts and arising out of
 5   the same transactions, is also brought under California’s Unruh Civil Rights
 6   Act, which act expressly incorporates the Americans with Disabilities Act.
 7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to the Restaurant in March 2018, March 2019 (twice) and
13   April 2019 (twice) with the intention to avail himself of its goods, motivated in
14   part to determine if the defendants comply with the disability access laws.
15     11. The Restaurant is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
18   to provide accessible parking.
19     13. On information and belief the defendants currently fail to provide
20   accessible parking.
21     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
22   to provide accessible restrooms.
23     15. On information and belief the defendants currently fail to provide
24   accessible restrooms.
25     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
26   provide accessible sales counters.
27     17. On information and belief the defendants currently fail to provide
28   accessible sales counters.


                                               3

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 4 of 8




 1     18. Plaintiff personally encountered these barriers.
 2     19. By failing to provide accessible facilities, the defendants denied the
 3   plaintiff full and equal access.
 4     20. The lack of accessible facilities created difficulty and discomfort for the
 5   Plaintiff.
 6     21. The defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9     22. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
16   determine compliance with the disability access laws once it is represented to
17   him that the Restaurant and its facilities are accessible. Plaintiff is currently
18   deterred from doing so because of his knowledge of the existing barriers and
19   his uncertainty about the existence of yet other barriers on the site. If the
20   barriers are not removed, the plaintiff will face unlawful and discriminatory
21   barriers again.
22     24. Given the obvious and blatant nature of the barriers and violations
23   alleged herein, the plaintiff alleges, on information and belief, that there are
24   other violations and barriers on the site that relate to his disability. Plaintiff will
25   amend the complaint, to provide proper notice regarding the scope of this
26   lawsuit, once he conducts a site inspection. However, please be on notice that
27   the plaintiff seeks to have all barriers related to his disability remedied. See
28   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                               4

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 5 of 8




 1   encounters one barrier at a site, he can sue to have all barriers that relate to his
 2   disability removed regardless of whether he personally encountered them).
 3
 4   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6   Defendants.) (42 U.S.C. section 12101, et seq.)
 7     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint.
10     26. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,     services,   facilities,   privileges,    advantages,     or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                              5

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 6 of 8




 1                the bathrooms, telephones, and drinking fountains serving the
 2                altered area, are readily accessible to and usable by individuals
 3                with disabilities. 42 U.S.C. § 12183(a)(2).
 4     27. When a business provides parking for its customers, it must provide
 5   accessible parking.
 6     28. Here, accessible parking has not been provided.
 7     29. When a business provides facilities such as restrooms, it must provide
 8   accessible restrooms.
 9     30. Here, accessible restrooms have not been provided.
10     31. When a business provides facilities such as sales or transaction counters,
11   it must provide accessible sales or transaction counters.
12     32. Here, accessible sales or transaction counters have not been provided.
13     33. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16     34. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19     35. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24   Code § 51-53.)
25     36. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                             6

     Complaint
         Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 7 of 8




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4      37. The Unruh Act provides that a violation of the ADA is a violation of the
 5   Unruh Act. Cal. Civ. Code, § 51(f).
 6      38. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 8   rights to full and equal use of the accommodations, advantages, facilities,
 9   privileges, or services offered.
10      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11   discomfort or embarrassment for the plaintiff, the defendants are also each
12   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13   (c).)
14      40. Although the plaintiff was markedly frustrated by facing discriminatory
15   barriers, even manifesting itself with minor and fleeting physical symptoms,
16   the plaintiff does not value this very modest physical personal injury greater
17   than the amount of the statutory damages.
18
19             PRAYER:
20             Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows:
22           1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 55 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26           2. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28


                                              7

     Complaint
        Case 5:19-cv-06861-NC Document 1 Filed 10/22/19 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
 4   Dated: October 21, 2019         CENTER FOR DISABILITY ACCESS
 5
                                     By:
 6
 7                                   ____________________________________

 8                                          Amanda Seabock, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
